Citation Nr: 0913957	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-19 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
status post bunionectomy of the right toe.  

2.  Entitlement to service connection for a disorder of the 
lumbar spine secondary to the service-connected status post 
bunionectomy of the right toe.  

3.  Entitlement to service connection for a disorder of the 
right ankle secondary to the service-connected status post 
bunionectomy of the right toe.  

4.  Entitlement to service connection for a disorder of the 
right foot/heel secondary to the service-connected status 
post bunionectomy of the right toe.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to July 
1990, and from January 31, to March 12, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2009, a videoconference hearing before the undersigned 
Acting Veterans Law Judge was held at the RO.  

The issues of service connection disorders of the lumbar 
spine, right ankle, and right foot/heel secondary to service-
connected status post bunionectomy of the right toe, 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDING OF FACT

At the March 2009 videoconference hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew her appeal for a rating in excess of 10 percent for 
a status post bunionectomy of the right toe.  



CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's 
Substantive Appeal on the issue of a rating in excess of 10 
percent for a status post bunionectomy of the right toe.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative; appeals may be withdrawn on the record at a 
hearing.  38 C.F.R. § 20.204 (2008).  The Veteran has 
withdrawn the appeal on the issue of a rating in excess of 10 
percent for a status post bunionectomy of the right toe and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review 
the appeal as to this issue and it is dismissed.


ORDER

The appeal with respect to the issue of entitlement to a 
rating in excess of 10 percent for a status post bunionectomy 
of the right toe is dismissed.  


REMAND

One of the primary assertions by the Veteran concerning her 
claims of service connection for her back, right ankle and 
right foot/heel disabilities is that these disabilities were 
aggravated by her service-connected status post bunionectomy 
of the right toe.  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).  It is 
important to note that service connection may also be granted 
for disabilities which are proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2007); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In addition, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen regarding secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by a 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
Under the changes, the section heading of 38 C.F.R. § 3.310 
was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected 
disabilities.  Any increase in 
severity of a nonservice- connected 
disease or injury that is 
proximately due to or the result of 
a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or 
injury was aggravated by a service-
connected disease or injury unless 
the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest 
medical evidence created at any time 
between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating 
activity will determine the baseline 
and current levels of severity under 
the Schedule for Rating Disabilities 
(38 CFR part 4) and determine the 
extent of aggravation by deducting 
the baseline level of severity, as 
well as any increase in severity due 
to the natural progress of the 
disease, from the current level. 

The clinical picture here includes a November 2002 statement 
from a private podiatrist in which the podiatrist opines that 
the Veteran's lower extremity conditions were aggravated by 
her (service connected) right foot bunion.  Consequently, in 
July and November 2003, the Veteran was afforded appropriate 
VA medical examination.  While the November 2003 examination 
report discussed the issue of entitlement to service 
connection for the Veteran's claimed disabilities on the 
basis of aggravation by her service-connected disability, the 
Board finds that this issue was not adequately addressed.  In 
fact, in the November 2003 medical examination of the feet, 
the examiner stated that it was not clear whether the right 
bunionectomy was worsened by her fracture and subsequent open 
reduction, internal fixation (ORIF) of her foot and fracture 
of her back, or if the bunionectomy residuals created 
problems retrograde.  The examiner further acknowledged that 
the Veteran had a baseline residual problem from the 
bunionectomy, but that it was not clear if it had worsened 
her foot and back fracture.  The clinician then went on to 
state that it was possible that the residuals of the 
bunionectomy caused postural strain of the back and lumbar 
spine.  The Veteran has also recently provided a March 2009 
opinion in support of her contention that her claimed 
disabilities were aggravated by her service-connected status 
post bunionectomy of the right toe.

Therefore, based on the somewhat equivocal opinions of the 
November 2003 VA examiner regarding the issue of aggravation 
of the nonservice-connected back, right ankle, and right 
foot/heel disabilities by the service-connected status post 
bunionectomy of the right toe, the Board finds that the 
Veteran should be afforded an additional examination to 
determine the likelihood of whether any of the claimed 
disabilities were aggravated by her service-connected 
disability.  

In addition, the Board notes that there are records in the 
claims file which show that the Veteran is the recipient of 
Social Security Administration (SSA) benefits.  Any clinical 
records associated with that disability determination could 
potentially be useful.  When VA is put on notice of the 
existence of SSA records, as here, VA must seek to obtain 
those records before proceeding with the appeal. Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); see also Marciniak v. 
Brown, 10 Vet. App. at 204.  As such, all relevant SSA 
records need to be obtained and associated with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 
Social Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to 
this request should be associated with 
the claims folder.  

2.  Thereafter, the veteran must be 
afforded a VA medical examination(s) by 
a clinician who has not previously 
examined him in order to ascertain the 
nature and etiology of her claimed 
lumbar spine, right ankle, and right 
foot/heel disabilities.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or more) that the Veteran's 
service-connected status post 
bunionectomy of the right toe has 
worsened her claimed lumbar, right 
ankle, and right foot/heel 
disabilities?  

If it is determined that the Veteran's 
lumbar, right ankle, and right 
foot/heel disabilities were worsened by 
her service-connected status post 
bunionectomy of the right toe, to the 
extent that is possible, the examiner 
should indicate the approximate degree 
of disability or baseline (e.g., mild, 
moderate, severe) before the onset of 
the aggravation.  Use by the examiner 
of the "at least as likely as not" 
language in responding is required.  
The examiner is also requested to 
provide a rationale for any opinion 
expressed.

3.  Thereafter, the RO should 
adjudicate the Veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue an SSOC 
and provide the Veteran and her 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


